Title: Thomas Jefferson to Charles Clay, 12 July 1817
From: Jefferson, Thomas
To: Clay, Charles


          
            Dear Sir
            Poplar forest
July 12. 17.
          
          This is the only fair day since you were here, & being to depart tomorrow, I must employ it otherwise than in paying the visit I had intended you. I shall be back however within 3. weeks and have time then to render the double.
          
          In the mean while as your Paul is desirous of laying up useful things in the storehouse of his mind, I send him a little bundle of canons of conduct which may merit a shelf after the one occupied by the Decalogue of first authority. if he will get them by heart, occasions will not be wanting for their useful application. you can furnish him also with another decad, and, regulating his life by this Code of practice, it may bring pleasure and profit to himself, and praise from others. wishing pleasure, profit, and praise to him, to you, and yours, I salute you with constant friendship and respect.
          Th: Jefferson
        